In this translation an attempt has been made to be as literal as possible
without jeopardizing the overall continuity. Inevitably, differences may occur
in translation, and if so the French text will by law govern.

 

Exhibit 10.17

Employment Contract

with indefinite duration

--------------------------------------------------------------------------------

 

Between

 

 

AptarGroup SAS,  

Registered Office: 147, rue du Président Roosevelt, 78100 Saint-Germain-en-Laye,
France.

Company registration number: 383 307 337

Represented by Peter Pfeiffer, acting as “Président”

 

 

and

 

 

Mr. Gaël TOUYA

 

 

The parties hereto agree as follows:

 

Article 1 – General Context

 

The Aptargroup group (hereafter “the Aptar Group”) is an industrial group which
designs, manufactures and sells dispensing systems, sprays and closures for the
packaging of consumer products in the personal care, fragrance, cosmetic,
pharmaceutical, household, food, and beverage markets.  The development of
the Aptar Group is global.

 

Mr. Gaël TOUYA was hired by the company Valois SAS on April 19th, 1995, then he
was transferred to China within the company Aptar Suzhou Dispensing Systems Co
Ltd until July 1st, 2008, when he was employed by the company AirlesSystems SAS
to hold the responsibilities of Deputy General Manager. Since January 1st, 2010,
Mr. Gaël TOUYA is Vice – President Business Development “Skin Care & Color
Cosmetic” within Beauty + Home Segment, further to the strategic realignment
decided by the Aptar Group during autumn 2009. Valois SAS, Aptar Suzhou
Dispensing Systems Co Ltd and AirlesSystems are all subsidiary companies of the
Aptar Group.

 

Mr. Gaël TOUYA is destined to hold the responsibilities of President Food &
Beverage Europe for the Aptar Group as from January1st, 2012, at the latest.

 

AptarGroup SAS, in Saint-Germain-en-Laye, France, gathers the transverse and
central functions located in Europe and provides strategic services and general
management assistance to the affiliates of the Aptar Group affiliates, together
with Aptargroup, Inc., its ultimate shareholder, located in Crystal Lake,
USA.  In this context, Mr. Gael TOUYA will be employed by AptarGroup SAS.





Page 1 of 8

 

--------------------------------------------------------------------------------

 

In this translation an attempt has been made to be as literal as possible
without jeopardizing the overall continuity. Inevitably, differences may occur
in translation, and if so the French text will by law govern.

 

Article 2 – Collective Bargaining Agreement

 

This contract is governed by the Collective Bargaining Agreement of the French
Plastics Industry and by the internal rules of AptarGroup SAS.

 

Given that AptarGroup SAS is a subsidiary of AptarGroup, Inc., and the nature of
Mr. Gaël TOUYA’s functions, this contract shall also be bound by rules and
policies directly issued by AptarGroup, Inc. in respect of executives of the
Aptar Group, notably by the Compliance Manual and related policies, including
the Code of Business and Ethics.

 

Article 3 – Functions

 

Mr. Gaël TOUYA holds the position of “President Food & Beverage Europe”.

 

Operationally, Mr. Gaël TOUYA reports to Food & Beverage Segment President.

 

Hierarchically, Mr. Gaël TOUYA reports to AptarGroup SAS’ “Président”.

 

The primary purpose of Mr. Gaël TOUYA’s responsibilities is to direct all
activities of the Europe region, implement the Food + Beverage strategy in
coordination with other global regions and assure profitable growth. Mr. Gaël
TOUYA will participate and contribute to the Food + Beverage Directoire.

 

Mr. Gaël TOUYA’s functions may evolve according to the organization and the
activities of the Aptar Group in general.

 

Mr. Gaël TOUYA is classified as executive, “940 points” on the scale of the
French Collective Bargaining Agreement of the Plastic Industry. Mr. Gael TOUYA
has the status of a senior executive manager and is as such entitled to all
rights and benefits granted to senior executive managers by the French Aptar
Group companies. Because of this level and responsibilities, Mr. Gaël TOUYA will
be excluded from the application of the reduction in the number of working
hour’s regulation of September 10th, 2001, implemented within AptarGroup SAS.

 

Article 4 – Term of Contract – Period of Notice

 

This contract shall remain in full force and effect for an unlimited period. It
is effective as of January 1st, 2012 at the latest. This contract is established
as part of a transfer within the Aptar Group, Mr. Gaël TOUYA is not subject to a
trial period.

 

Each party has the right to terminate this contract according to the conditions
in this respect provided for by the law and subject, except in the event of
gross misconduct, to the legal and conventional provisions in respect of
notification of dismissal or resignation.





Page 2 of 8

 

--------------------------------------------------------------------------------

 

In this translation an attempt has been made to be as literal as possible
without jeopardizing the overall continuity. Inevitably, differences may occur
in translation, and if so the French text will by law govern.

 

Article 5 – Compensation

 

Mr. Gaël TOUYA will receive a base gross annual salary equal to € 170 000
(One Hundred Seventy Thousand Euros), settled in 12 (twelve) equal monthly
payments, in addition to which, he is entitled to:

 

×



the Aptar annual bonus for executive managers, as described in a separate
document which may be amended from time to time; this bonus may amount up to
100% of the base salary;

 

×



an « intéressement » premium, based on AptarGroup SAS’ year end results, which
may represent up to 8.5% of the annual basis compensation;

 

×



a contribution system from AptarGroup SAS on the company’s saving plan (« plan
d’épargne d’entreprise » - « PEE »), which amounts to € 4,200 (four thousand and
two hundred Euros) per year subject to an employee’s contribution during the
same period of € 1,400 (thousand and four hundred Euros) to the PEE.

 

AptarGroup SAS will provide Mr. Gaël TOUYA, with a company car according to the
Aptar French car policy. This company car will be taxed as a salary in kind
according to the then prevailing tax rules as defined by AptarGroup SAS.

 

Article 6 – Place of Work

 

Mr. Gaël TOUYA’s main place of work is AptarGroup SAS’ registered office.

 

Depending on the needs of the position he holds, Mr. Gaël TOUYA may undertake
business trips and temporary missions, either in France or abroad; such business
trips shall not bring about any change of place of residence and will be subject
to reimbursement of professional expenses on presentation of the corresponding
receipts.

 

Moreover, for reasons relating to the organization and the smooth functioning of
AptarGroup SAS or of the Aptar Group, Mr. Gaël TOUYA’s main place of work could
be modified.  Such transfer shall comply, as the case may be, with the Aptar
Group’s relocating policy.

 

Article 7 – Working Hours and Vacation

 

Given the level of initiative that is required by the position that Mr. Gaël
TOUYA holds, the latter should devote all the time that is necessary in this
respect.

 

Mr. Gaël TOUYA benefits from the same rights in respect of paid vacation as what
is common to all employees of the Company, according to the provisions of the
Collective Bargaining Agreement of the French Plastics Industry. 

 

Article 8 – Terms and Conditions

 

Mr. Gaël TOUYA shall strictly and absolutely refrain from disclosing any
information or confidential material he might obtain in the course of his
function, regardless of their nature or origin. This obligation shall survive
and continue in full force and effect despite termination and regardless of the
reason of its termination.

 

Mr. Gaël TOUYA is also bound by the various Aptar Group policies that affect the
category of executives he belongs to, such as, and without limitation, the
“Conflict of Interest Policy” and “Insider Trader Policy”.





Page 3 of 8

 

--------------------------------------------------------------------------------

 

In this translation an attempt has been made to be as literal as possible
without jeopardizing the overall continuity. Inevitably, differences may occur
in translation, and if so the French text will by law govern.

 

Finally, Mr. Gaël TOUYA shall inform the Company, without delay, of any change
that might occur in respect of his civil status, family situation, military
situation, address, etc…

 

Article 9 – Non Competition

 

9.1



Because of AptarGroup SAS’ and the Aptar Group’s needs to protect all its
techniques, methods, processes, know-how and other information that may be
conveyed to Mr. Gaël TOUYA and that contribute to the efficiency of its
business, Mr. Gaël TOUYA, given the nature of his responsibilities, shall
refrain from:

 

·



Working, either directly or indirectly, in any form whatsoever or through any
intermediary, for the benefit of private individuals or corporate entities or
any other organization having a Competing or Similar Activity.

 

·



Acquiring an interest, whether directly, indirectly or through any intermediary,
in any form whatsoever (e.g. creating a business, acquiring a stake) in any
private individual or corporate entity or any other organization having a
Competing or Similar Activity.

 

“Competing or Similar Activity” shall be understood as anything with a direct or
indirect relation to the activity of the Aptar Group, i.e. realization and
production of dispensing systems, sprays and closures for the packaging
industry. 

 

9.2



This non-competition obligation shall apply worldwide.

 

The geographic scope of this clause shall apply both to the location of the
domicile or registered office of the above-mentioned private individual or
corporate entity having a Competing or Similar Activity and to the pursuit of
the Competing or Similar Activity as such.

 

9.3



The present clause shall apply for a period of 2 (two) years commencing on the
date of the effective termination of the present contract, whether or not Mr.
Gaël TOUYA works for the duration of his period of notice and regardless of the
reason for the termination of the present contract.

 

9.4



In consideration for this non-competition obligation, Mr. Gaël TOUYA shall
receive, except in the event of gross misconduct, a fixed amount for special
compensation equal to 50% (fifty percent) of the average monthly salary received
by him during his last 12 (twelve) months’ presence in the Company. This
compensation shall be paid as from the effective end of his activity for the
duration of implementation of this clause 9, until, if need be, the effective
date of retirement.

 

9.5



In the event Mr. Gaël TOUYA does not comply with the present clause, the Company
shall be released from its obligation to pay financial compensation.

 

Furthermore, Mr. Gaël TOUYA shall automatically owe a sum corresponding to 2
(two) years’ salary based on the average monthly salary received by him during
the last 12 (twelve) months’ presence in the Company. Such sum shall be paid to
AptarGroup SAS for each infringement observed, without formal notice to end the
competing activity being necessary.

 

The payment of such sum does not exclude any right that AptarGroup SAS reserves
to sue Mr. Gaël TOUYA for compensation for the harm actually caused and to take
out an injunction to ensure that he ends the Competing or Similar Activity.

 

9.6



However, AptarGroup SAS reserves the option of releasing Mr. Gaël TOUYA from the
non-competition obligation.  In this case, the Company shall inform Mr. Gaël
TOUYA accordingly by registered letter, return receipt requested, within one
month of notification of the termination of his employment contract.  AptarGroup
SAS also reserves the option of releasing Mr. Gaël TOUYA from the
non-competition obligation at the end a one (1) year period commencing on the
date of the effective termination of the





Page 4 of 8

 

--------------------------------------------------------------------------------

 

In this translation an attempt has been made to be as literal as possible
without jeopardizing the overall continuity. Inevitably, differences may occur
in translation, and if so the French text will by law govern.

 

present contract; in such case, Mr. Gaël TOUYA will be informed by registered
letter return receipt requested, within one month prior to the end of this one
year period.

 

The Company shall then be released from its obligation to pay the financial
compensation provided for in paragraph 9.4 above.

 

9.7



The provisions of this clause 9 shall not be exclusive of any other Non
Competition clause provided for in any other document executed by Mr. Gaël TOUYA
with any company within the Aptar Group, notably, but not limited to, the
Aptargroup, Inc. Stock Option Agreements for Employees.

 

Article 10 – Non Solicitation of Employees

 

Mr. Gaël TOUYA hereby commits not to, without AptarGroup SAS’ or the Aptar
Group’s prior written consent solicit or having anybody solicit, whether
directly or indirectly, in the framework of an activity outside AptarGroup SAS
or the Aptar Group, the services of employees, whether full-time or part-time or
under discussions, of AptarGroup SAS or any other affiliate of the Aptar Group.

 

Article 11 – Intellectual Property

 

During the term of the present contract, and for a one year period after the
termination of this contract notwithstanding the cause of its termination, Mr.
Gaël TOUYA hereby agrees and acknowledges, without reservation or exception, and
without any additional compensation other than what is provided for in this
contract:

 

·



To inform the Company of all inventions, improvements or plans carried out by
himself in the field of activity of the Aptar Group;

 

·



To vest in the Company or in any company within the Aptar Group requesting it,
the exclusive ownership in France or abroad of such inventions, improvements or
plans;

 

·



To fill in for that purpose all formalities and procedures necessary to allow
the Company to be the legitimate owner of the abovementioned inventions,
improvements, plans etc…

 

Furthermore Mr. Gaël TOUYA shall waive to the Company or to any company within
the Aptar Group requesting it, all title and rights, he may have in France or
abroad, to an invention made with a third party and within the scope materials,
machines or products manufactured and sold by the Aptar Group.

 

In return for such transfer and waiver of ownership, AptarGroup SAS shall, any
time it deems it fair and possible, have the name of  Mr. Gaël TOUYA figure as
inventor in the summary of the patent that will be filed by the said company to
protect Mr. Gaël TOUYA’s invention.  Both parties will also discuss, in all
fairness, the possibility of compensation, the amount and the form of which will
be, in any case, appraised by the said company.

 

Article 11 – Miscellaneous

 

12.1    The cancellation of any one of the provisions of this contract shall not
terminate the contract as long as the litigious clause is not considered by both
parties as essential and determining to the agreement herein, and the
cancellation does not challenge the general balance of the contract. In the
event of cancellation of any of the provisions herein, the parties shall, in any
case, endeavor to negotiate in good faith the drawing up of an economically
equivalent clause.

 

12.2    The failure of either party at any time to enforce or request for
enforcement of any provision of this contract shall not be construed as a waiver
of such provision.

 





Page 5 of 8

 

--------------------------------------------------------------------------------

 

In this translation an attempt has been made to be as literal as possible
without jeopardizing the overall continuity. Inevitably, differences may occur
in translation, and if so the French text will by law govern.

 

12.3    Any waiver by a party of any of its rights, or any change of any
provision of this contract, shall not come into force except in writing, and if
duly signed by both parties.

 

12.4    Any dispute, controversy or claim arising out of or in connection with
this contract, or the breach, termination or invalidity hereof, that the parties
are unable to resolve between themselves, shall be submitted to the French
Conciliation Board (“Conseil des Prud’hommes”) or to any court having
jurisdiction on AptarGroup SAS on the date the dispute is filed.

 

This employment contract is drawn up in two original copies.

 

Executed in Saint-Germain-en-Laye, on March 30th, 2011,

 

 

 

On behalf of

 

AptarGroup SAS

 

 

 

 

 

/s/ Peter Pfeiffer

 

Peter PFEIFFER

 

“Président”

 

 

 

 

 

 

 

 

 

 

 

(« Read and Approved »)

 

/s/ Gael Touya

 

Mr. Gaël TOUYA

 

 





Page 6 of 8

 

--------------------------------------------------------------------------------

 

In this translation an attempt has been made to be as literal as possible
without jeopardizing the overall continuity. Inevitably, differences may occur
in translation, and if so the French text will by law govern.

 

AMENDMENT TO THE EMPLOYMENT CONTRACT

 

 

By and between the undersigned :

 

 

Aptargroup UK Holdings Ltd. – French Branch (assuming the rights and obligations
of Aptargroup SAS, further to a Business Transfer Agreement effective on January
1st, 2015),  

 

Located at 36-38 rue de la Princesse, 78430 Louveciennes, France

Represented by Ms. Ursula Saint Léger, Group Vice President Human Resources,
acting as Legal Representative;

 

And

 

 

Mr Gaël Touya,  

 

The parties hereto agree as follows:

 

Article 1 Duties

 

As of January 1st, 2016, Mr. Gaël Touya shall hold the position of President,
Food + Beverage segment of the Aptar Group.

 

At operational level, Mr. Gaël Touya shall report directly to the Group
President and Chief Executive Officer.

 

The duties of Mr. Gaël Touya shall essentially be to direct all global
activities of the "Food + Beverage” segment and ensure its growth.

 

Mr. Gaël Touya shall be a member of the Group Executive Committee ("Excom").

 

The duties of Mr. Gaël Touya may, by their nature, evolve according to the
organization and the activities of of the Aptar Group in general.

 

 

Article 2 Remuneration

 

As of January 1st, 2016, Mr. Gaël Touya will receive a base gross annual salary
equal to
€ 325.000 (three hundred twenty five thousand euros)120 000, settled in 12
(twelve) equal monthly payments, in addition to which he is entitled to :

 

·



an annual bonus which may represent up to 100% of the base salary. This annual
bonus is defined according to the rules of the Aptar Group, as described in a
separate document which may be amended from time to time.  

 

·



a profit sharing premium (« intéressement »), based on Aptargroup UK Holdings
Ltd. – French Branch’s criteria, which may represent up to 8.5% of the annual
basis compensation ;

 

·



a contribution system from Aptargroup UK Holdings Ltd. – French Branch on the
company’s saving plan (« plan d’épargne d’entreprise » - « PEE »), which amounts
to € 4,200 (four thousand and two hundred

Page 7 of 8

 

--------------------------------------------------------------------------------

 

In this translation an attempt has been made to be as literal as possible
without jeopardizing the overall continuity. Inevitably, differences may occur
in translation, and if so the French text will by law govern.

 

·



Euros) per year subject to an employee’s contribution during the same period of
€ 1,400 (thousand and four hundred Euros) to the PEE ;

 

·



a contribution system from Aptargroup UK Holdings Ltd. – French Branch on the
company’s retirement saving plan (« plan d’épargne retraite collectif » -
« PERCO »), which amounts to € 250 (two hundred and fifty Euros) per year
subject to an employee’s contribution during the same period of € 84 (eighty
four Euros) to the PERCO.

 

Aptargroup UK Holdings Ltd. – French Branch will provide Mr. Gaël Touya with a
company car according to the Aptar French car policy. This company car will be
taxed as a salary in kind according to the then prevailing tax rules defined by
Aptargroup UK Holdings Ltd. 

 

 

All the other provisions of Gaël Touya's initial contract remain unchanged and
shall apply “mutatis mutandis”.

 

This amendment to the employment contract is drawn up in two originals copies.

 

Executed in ParisLouveciennes, on February, 10th 2016,

 

 

("Read and Approved ")

 

 

 

 

/s/ Ursula Saint Léger

 

/s/ Gael Touya

Ursula Saint Léger

 

Gaël Touya

Legal representative

 

("Read and Approved ")

 

 

Page 8 of 8

 

--------------------------------------------------------------------------------